J-S23039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLIFFORD KAMAU IBIRITHI                    :
                                               :
                       Appellant               :   No. 1610 MDA 2021

        Appeal from the Judgment of Sentence Entered October 12, 2021
                  In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0001180-2020


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                           FILED NOVEMBER 10, 2022

        Clifford Kamau Ibirithi appeals from the judgment of sentence imposed

following a jury convicting him of aggravated harassment by a prisoner and

assault by a prisoner.1 For these offenses, Ibirithi received two-and-a-half to

five years of incarceration. Simultaneous to this appeal, Ibirithi’s counsel has

filed a petition to withdraw from representation and, too, has filed an

accompanying brief pursuant to Anders v. California. See 386 U.S. 783

(1967). After a thorough review of the record, we affirm the judgment of

sentence and additionally grant counsel’s petition to withdraw.

        As gleaned from the record, Ibirithi, while incarcerated at the York

County Prison, engaged in a sexual act with his cellmate. Through testimony,

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 2703.1 and 18 Pa.C.S.A. § 2703(a)(2), respectively.
J-S23039-22



the cellmate contended that, after he had gotten up in the middle of the night,

Ibirithi raped him. Specifically, Ibirithi choked the cellmate and concurrently

inserted his penis into the cellmate’s rectum. Thereafter, the cellmate passed

out due to strangulation, waking up with his pants down. The cellmate noted

that after “coming to,” in addition to having extreme pain, there was also a

wet substance on his backside.

      Ibirithi, on the other hand, indicated that the sexual encounter in

question was consensual and that he and the cellmate had engaged in sexual

acts prior to this discrete incident. Ibirithi also conveyed that he and his

cellmate had disclosed to one another that they were HIV positive.

      A testing of the cellmate and his clothing would reveal the presence of

semen. In particular, the contents of that semen matched, with a great deal

of scientific certainty, Ibirithi’s genetic profile.

      While Ibirithi was found not guilty of four of the charges against him,

chiefly sexual assault and strangulation, the jury rendered guilty verdicts on

the counts of aggravated harassment by a prisoner and assault by a prisoner.

Subsequently, Ibirithi was sentenced to a total of two-and-a-half to five years

of incarceration.

      Ibirithi filed a timely post-sentence motion that: (1) challenged the

weight of the evidence utilized in his convictions; and (2) sought credit for

time served. The lower court denied the motion as to the former issue, but

granted the motion as to the latter. Ibirithi then filed a timely notice of appeal.

After making this filing, Ibirithi’s counsel, in lieu of submitting a statement of

                                         -2-
J-S23039-22



errors complained of on appeal, filed a statement of intent to withdraw as

counsel pursuant to Pennsylvania Rule of Appellate Procedure 1925(c)(4).

      In this appeal, as stated, supra, Ibirithi’s counsel has filed, before this

Court, a petition to withdraw from representation as well as an Anders brief.

Ibirithi has not filed a pro se response to the Anders brief, and the record

also reflects no independent counsel filing on his behalf.

      Although counsel has raised one issue in the Anders brief, the petition

to withdraw must be considered prior to any substantive analysis of that issue.

See Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010). An

Anders brief implies that counsel believes an appeal is frivolous. Attendant to

that belief is counsel’s desire to withdraw from representation, which requires

counsel to:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points [counsel]
      deems worthy of this Court's attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted). As expounded upon in Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009), our Supreme Court illuminated the necessary

components of an Anders brief, which necessitate that counsel:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;


                                      -3-
J-S23039-22


      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel's conclusion that the appeal is frivolous; and

      (4) state counsel's reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Id., at 361. If the dictates of Anders are followed, this Court must then

“conduct a simple review of the record to ascertain if there appear on its face

to be arguably meritorious issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super.

2018).

      After reviewing counsel’s submissions, we conclude that counsel has

satisfactorily complied with Anders. First, counsel, in the petition to withdraw,

avers that there has been a “conscientious examination of the entire record”

and, in so doing, determined that “a direct appeal in this case would be

frivolous.” Petition to Withdraw as Counsel, ¶ 3. Second, counsel’s brief is in

substantial conformity with the four requirements outlined in Santiago. And

third, counsel has included a copy of the letter that he sent to Ibirithi, which

clearly emphasizes counsel’s intention to withdraw from representation and,

too, advises Ibirithi of his right to either seek new counsel or proceed pro se

to file additional claims. As such, because there has been compliance with

Anders, we proceed to review the “frivolous” claim counsel has asserted on

Ibirithi’s behalf. Then, going further, we conduct an independent review to


                                      -4-
J-S23039-22


ascertain whether Ibirithi’s appeal is wholly unmeritorious.

      Counsel raises one arguable issue in the Anders brief:

      1. Was the evidence sufficient to convict Ibirithi of aggravated
         harassment by a prisoner and assault by a prisoner?

Anders Brief, at 4.

      Although Ibirithi never raised a sufficiency argument in his post-

sentence motion, we note that “a challenge to the sufficiency of the evidence

[can be] made on appeal.” Pa.R.Crim.P. 606(A)(7). As with any argument

challenging the sufficiency of evidence, we employ a well-settled standard of

review:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant's guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. ... Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Brockman, 167 A.3d 29, 38 (Pa. Super. 2017) (citation

omitted).

      Aggravated harassment by a prisoner occurs when a person confined in

a county detention facility, jail, or prison “intentionally or knowingly causes or

                                      -5-
J-S23039-22


attempts to cause another to come into contact with … seminal fluid … by …

expelling such fluid.” 18 Pa.C.S.A. § 2703.1. Likewise, a person is guilty of

assault by a prisoner when an incarcerated or confined person “intentionally

or knowingly causes another to come into contact with … seminal fluid … by

expelling such fluid … when, at the time of the offense, the person knew …

such fluid … to have been obtained from an individual, including the person

charged under this section, infected by … human immunodeficiency virus

(HIV)[.]” 18 Pa.C.S.A. § 2703(a)(2).

      At trial, Ibirithi admitted to knowing that he had HIV, which he disclosed

to his cellmate. See N.T., 6/2/21, at 332. Ibirithi also stated that he engaged

in three incidents of sexual contact with his cellmate. See id., at 346.

      The cellmate unequivocally specified that Ibirithi’s “penis was inside

[his] rectum.” Id., at 117. The cellmate further remarked that when he woke

up from apparent unconsciousness, he felt a wet substance in or around his

backside. See id., at 130.

      Testing of both the cellmate (by way of rectal and perianal swabs) and

the cellmate’s clothing yielded a finding of seminal fluid. See id., at 258, 263,

267-74. That seminal fluid was then determined to match “the DNA profile

obtained from the known reference sample from … Ibirithi.” Id., at 294.

      In viewing the evidence in a light most favorable to the Commonwealth

as the verdict winner, the factfinder had a legally sufficient basis to conclude

that statutory elements of both offenses had been met beyond a reasonable


                                      -6-
J-S23039-22


doubt. It is unrefuted that Ibirithi is an incarcerated or confined person. As to

the crime of assault by a prisoner, which, here, involved the additional HIV-

related element, Ibirithi was, by his own admission, aware of his HIV status

at all points relevant to this case. Moreover, the jury was free to believe that

the cellmate, in fact, discovered a wet substance on his backside, which it

could have then inferred as being Ibirithi’s seminal fluid. Such an inference

was later bolstered by well-detailed and explicit scientific testimony identifying

both the substance and its almost certain source. Therefore, the only

outstanding question is whether there was sufficient evidence to demonstrate

that Ibirithi “expelled” seminal fluid within the meaning of both statutes.

      While the act of “expelling” is not defined in either statute, Webster’s

Dictionary provides that “expel” means either “to force out” or “eject.”

Merriam-Webster.com,       “Expel,”    available    at   https://www.merriam-

webster.com/dictionary/expel. Armed with this definition, it was conceivable

for the jury to have found that Ibirithi “forced out” or “ejected” seminal fluid

inside of and/or onto his cellmate by way of him having an orgasm. Although

it does not appear that Ibirithi, himself, admitted to ejaculating seminal fluid

onto his cellmate, it was not unreasonable for the jury to find that he did,

given its prerogative to believe, not believe, or believe in part the testimony

of the cellmate as well as the testimony regarding the substances found on

the cellmate’s person and clothing.

      Governed by the plain language of both 18 Pa.C.S.A. § 2703.1 and 18


                                      -7-
J-S23039-22


Pa.C.S.A. § 2703(a)(2), which criminalizes the act of intentionally or

knowingly causing another to come into contact with seminal fluid by way of

expulsion (and, in the latter subsection, with the knowledge that the fluid is

from an HIV-positive person), a challenge to the sufficiency of the evidence

would have been frivolous, and Ibirithi would not have been entitled to relief.2

       Obligated by Anders, we have additionally reviewed the record to

ascertain the existence of other non-frivolous issues. This review has

unearthed nothing more.

       As we are unable to uncover any independent and non-frivolous issues

and see no merit to the sole issue counsel has advanced, we grant counsel’s


____________________________________________


2 Although we determine that there was sufficient evidence to allow the fact-
finder to conclude, beyond a reasonable doubt, that both crimes’ statutory
elements had been met, we acknowledge that there is a dearth of authority
from either this Court or our Supreme Court on these statutes as applied to a
factual situation similar to what happened in this case.

We further note that, to the extent Ibirithi raised a defense of consent at trial,
the victim’s testimony that the encounter was nonconsensual was sufficient
for the Commonwealth to meet its burden of disproving the defense. See
Commonwealth v. Mouzon, 53 A.3d 738, 742 (Pa. 2012) (where evidence
is introduced which raises an issue relating to an affirmative defense, the
burden of proof falls on the Commonwealth to disprove the defense). As
Ibirithi’s counsel indicates in his brief, the Commonwealth was not required to
prove that the victim did not give his consent to Appellant’s conduct under the
aggravated harassment by a prisoner or assault by a prisoner statutes, which
are distinct from the sex-related offenses of which he was found not guilty.
See Anders Brief, at 9-10; 18 Pa.C.S.A. §§ 2703(a)(2), 2703.1; see also,
e.g., 18 Pa.C.S.A. § 3124.1 (for the offense of sexual assault, criminalizing
the act of engaging in sexual intercourse “without the complainant’s
consent”). However, a defense related to the consent of the victim is available
where consent “precludes the infliction of the harm or evil sought to be
prevented by the law defining the offense.” 18 Pa.C.S.A. § 311(a).

                                           -8-
J-S23039-22


petition to withdraw and affirm Ibirithi’s judgment of sentence.

      Petition to withdraw as counsel granted. Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2022




                                     -9-